OPINION
PER CURIAM.
The offense is Driving While Intoxicated; the punishment confinement in the county jail for three (3)~ days and by a fine of $135.00.
Sentence was pronounced on February 2, 1967, and notice of appeal was given on March 6, 1967.
Notice of appeal was not given within the time prescribed by Article 44.08(c), Vernon’s Ann.C.C.P., and there is nothing in the record to show that the trial court for good cause shown permitted the giving of such notice after the ten (10) days allowed had expired.
The appeal is dismissed.
OPINION
ON APPELLANT’S MOTION TO REINSTATE APPEAL
WOODLEY, Presiding Judge.
It is shown by supplemental transcript that the trial judge permitted appellant to give notice of appeal after the expiration of 10 days from the date of sentence.
The motion to reinstate the appeal is granted.
No brief for appellant has been filed setting forth any ground of error and we find none which should be reviewed in the interest of justice. See Art. 40.09, Sections 9 and 13, V.A.C.C.P.
The judgment is affirmed.